DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The preliminary amendment filed June 10, 2020 is acknowledged.

2.	Claims 62-81 are pending in the application and currently under prosecution.

Information Disclosure Statement
3.	The information disclosure filed June 10, 2020 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also 

Specification
4.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application is a continuation of Application Serial No. 15/721,570.  The prior filed application has since been abandoned; yet the specification does not properly indicate the status of this application.  
Appropriate correction is required.

5.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Sepharose™; see, e.g., paragraph [0065] of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 62-81 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claims 62-81 are indefinite because each of claims 62, 67, 72, and 77 recites administering to a patient “in need thereof”.  This recitation renders the claims indefinite because it is not clear of what the patient is need or why he or she should be regarded as being “in need”.  The phrase “in need thereof” is not defined by the claim; nor is it expressly defined by the specification.  In fact the phrase is only used twice in the disclosure in paragraph [0019], which indicates the “invention includes a method of treating a subject suffering from asthmatic symptoms comprising administering to a subject, e.g. a subject in need thereof, an amount of an antibody according to the claimed invention effective to reduce the asthmatic symptoms”.  When is it that a given patient is regarded as being “in need thereof” and when is a given patient not in need thereof?  Must a patient have been diagnosed with atopic dermatitis, allergic rhinitis, allergic conjunctivitis, or urticaria to be considered a patient in need thereof?  With or without a diagnosis, must the patient be suffering from particular symptoms?  If so, how severe must the symptoms be, if the patient is to be regarded as being “in need thereof”?  Here, Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Even so, it does not appear that the specification provides a standard for ascertaining whether or when a given patient is “in need thereof”.  Given the facts, it is submitted that one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the subject matter that is regarded as the invention.  Moreover for the reasons indicated it is submitted that the claims cannot be unambiguously construed and accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).  Although it might be argued the claims are broad but not indefinite, as 
Addressing another but related issue, it is noted that according to claims 62, 67, 72, and 77 the inventions are intended for use in treating atopic dermatitis, allergic rhinitis, allergic conjunctivitis, or urticaria, but since the patient may not be a patient that has been diagnosed with the condition to be treated using the respective inventions, it is not actually clear if by performing the single active step of which each invention is comprised (i.e., the administration to the patient “in need thereof” of an effective amount an antibody, the objective is necessarily met.  Perhaps other steps not recited by the claims must be taken in order to achieve the claimed objectives or perhaps not – it is not clear.  There is, at present, no active step recited in the body of the claim that clearly relates back to the intended use as recited by the preambles of claims 62, 67, 72, and 77.  Accordingly it is not entirely clear what amount of the antibody is deemed “effective” because it is not clear what effect the administration of the recited amount of the antibody must cause.1     
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly 
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention2.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.
It is suggested that this issue may best be remedied by amending the claims to recite in each instance that the patient, who is to receive the administration, is a patient diagnosed with the allergic condition that is to be treated in the patient according to the preambles of claims 62, 67, 72, and 77.  Such an amendment would make clear that the patient is a patient having a particular allergic condition and that the amount of the 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 62, 66, 67, 71, 77, and 81 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 7,438,913.
	U.S. Patent No. 7,438,913 (Bonnefoy et al.) teaches a method of treatment of allergies, rhinitis, atopic dermatitis, and urticaria in a patient, the method comprising administering to a patient with the disease or disorder a therapeutically effective amount of an antibody that specifically binds to human IL-13 to interfere with its binding to a natural receptor thereof; see entire document (e.g., column 2, lines 48-51; column 2, lines 54-59; column 4, lines 48-51; and column 6, lines 59-67).  Monk et al. teaches the antibody is a humanized antibody (see, e.g., column 6, lines 33-37).

10.	Claims 62, 65-67, 70, and 71 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,315,575.
	U.S. Patent No. 9,315,575 (Monk et al.) teaches a method of treatment of asthma, atopic dermatitis, and allergic rhinitis in a patient, the method comprising administering to a patient with the disease or disorder a therapeutically effective amount of an antibody that specifically binds to human IL-13 to block its activities; see entire document (e.g., the abstract; claims 1- 72; column 1, lines 18-24).  Monk et al. teaches the antibody is a neutralizing antibody, which acts to neutralize IL-13 (see, e.g., column 1, lines 18-24).  Monk et al. teaches the antibody is a human antibody or a humanized antibody (see, e.g., .   

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 62, 65-67, 70-72, 75-77, 80, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,438,913 in view of  U.S. Patent No. 7,604,951.
	U.S. Patent No. 7,438,913 (Bonnefoy et al.) teaches a method of treatment of 
	Bonnefoy et al. teaches the disclosed method is used to treat a variety of allergic conditions or diseases but does not expressly teach the treatment of allergic conjunctivitis.
	This deficiency is remedied by the teachings of U.S. Patent No. 7,604,951.
	U.S. Patent No. 7,604,951 (Kinsella et al.) teaches the inhibition of IL-13 induced IgE production as a therapeutic approach towards the treatment or prevention of diseases associated with, characterized by or caused by IgE production and/or accumulation, such as anaphylactic hypersensitivity or allergic reactions and/or symptoms associated with such reactions, allergic rhinitis, allergic conjunctivitis, systemic mastocytosis, hyper IgE syndrome, IgE gammopathies, B-cell lymphoma and atopic disorders such as atopic dermatitis, atopic eczema and/or atopic asthma; see entire document (e.g., column 1, lines 16-26; column 2, lines 50-64; column 3, lines 9-14; column 4, lines 46-64; column 6, lines 24-33).
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention have practiced the method, as suggested by the prior art, to treat allergic conjunctivitis in a human patient suffering from the condition.  One would have been motivated to do so in order to treat the condition and alleviate the symptoms thereof in the patient.  One would have had a reasonable expectation of success in view of the teachings by the prior art that IL-13 plays a significant role in the pathogenesis of a variety of different allergic conditions or diseases and that blockade of IL-13 using neutralizing anti-IL-13 antibodies can be used to reduce the level of IL-13 in patients suffering from these conditions or diseases to mitigate their suffering.  
	Then with particular regard to claims 65, 70, 75, and 80, although it does not appear that Bonnefoy et al. expressly teaches the antibody is of the IgG isotype (i.e., prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the method, as suggested by the prior art, using an antibody of the IgG isotype (e.g., IgG1).

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

16.	Claims 62-66 are rejected on the ground of nonstatutory obviousness-type double s 1-24 of U.S. Patent No. 9,605,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	The claims of the patent are drawn to a method for treating atopic dermatitis in a patient, said method comprising administering to a patient an effective amount of a monoclonal antibody that specifically binds human IL-13, wherein the anti-IL-13 antibody comprises a heavy chain variable region comprising complementarity determining regions CDRH1, CDRH2 and CDRH3 having the amino acid sequences of SEQ ID NO: 117, SEQ ID NO: 123, and SEQ ID NO: 135, respectively; and wherein the anti-IL-13 antibody comprises a light chain variable region comprising complementarity determining regions CDRL1, CDRL2 and CDRL3 having the amino acid sequences of SEQ ID NO: 99, SEQ ID NO: 104, and SEQ ID NO: 115, respectively.  In further accordance with the claims of the patent the antibody is of the IgG1, IgG2, IgG3 or IgG4 isotype and is humanized.
The claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

17.	 Claims 62-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,605,065 in view of the teachings of U.S. Patent No. 7,438,913 and U.S. Patent No. 7,604,951. 
	The claims of the patent are drawn to a method for treating atopic dermatitis in a patient, said method comprising administering to a patient an effective amount of a monoclonal antibody that specifically binds human IL-13, wherein the anti-IL-13 antibody comprises a heavy chain variable region comprising complementarity determining regions CDRH1, CDRH2 and CDRH3 having the amino acid sequences of SEQ ID NO: 117, SEQ ID NO: 123, and SEQ ID NO: 135, respectively; and wherein the anti-IL-13 antibody comprises a light chain variable region comprising complementarity determining regions CDRL1, CDRL2 and CDRL3 having the amino acid sequences of SEQ ID NO: 
	The claims of the patent do not recite the method is used to treat other allergic conditions or disease or, in particular, any of allergic rhinitis, allergic conjunctivitis, and urticaria.
	Nevertheless in view of the teachings of U.S. Patent No. 7,438,913 and U.S. Patent No. 7,604,951, it is submitted that it would have been obvious to use the method to which the claims are directed to treat, not just atopic dermatitis, but also any other allergic condition or disease, the symptoms of which can be at least partially mitigated by neutralizing IL-13 in patients suffering therefrom.
	U.S. Patent No. 7,438,913 (Bonnefoy et al.) teaches a method of treatment of allergies, rhinitis, atopic dermatitis, and urticaria in a patient, the method comprising administering to a patient with the disease or disorder a therapeutically effective amount of an antibody that specifically binds to human IL-13 to interfere with its binding to a natural receptor thereof; see entire document (e.g., column 2, lines 48-51; column 2, lines 54-59; column 4, lines 48-51; and column 6, lines 59-67).  Monk et al. teaches the antibody is a humanized antibody (see, e.g., column 6, lines 33-37).
	U.S. Patent No. 7,604,951 (Kinsella et al.) teaches the inhibition of IL-13 induced IgE production as a therapeutic approach towards the treatment or prevention of diseases associated with, characterized by or caused by IgE production and/or accumulation, such as anaphylactic hypersensitivity or allergic reactions and/or symptoms associated with such reactions, allergic rhinitis, allergic conjunctivitis, systemic mastocytosis, hyper IgE syndrome, IgE gammopathies, B-cell lymphoma and atopic disorders such as atopic dermatitis, atopic eczema and/or atopic asthma; see entire document (e.g., column 1, lines 16-26; column 2, lines 50-64; column 3, lines 9-14; column 4, lines 46-64; column 6, lines 24-33).
	Therefore, given the claims of the patent, in view of the teachings of Bonnefoy et al. and Kinsella et al., it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention have practiced the method, as suggested by the prior art, to treat allergic conjunctivitis in a human patient .  

Conclusion
18.	No claim is allowed.

19.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	U.S. Patent No. 7,438,910 teaches treating allergic conditions or diseases such as allergic rhinitis, contact dermatitis, atopic dermatitis, urticaria, and asthma by administering to a patient suffering therefrom a combination of cytokine inhibitors including inhibitors of IL-13, where said inhibitors are humanized neutralizing antibodies of the IgG1, IgG2, or IgG4 isotype that specifically bind to the cytokines (e.g., IL-13) to inhibit activities thereof.
Each of U.S. Patent Nos. 7,425,418 and 7,598,050 teaches inhibition of induced IgE production as a therapeutic approach towards the treatment or prevention of diseases associated with, characterized by or caused by IgE production and/or accumulation, such as anaphylactic hypersensitivity or allergic reactions and/or symptoms associated with such reactions, allergic rhinitis, allergic conjunctivitis, systemic mastocytosis, hyper IgE syndrome, and IgE gammopathies, atopic disorders such as atopic dermatitis, atopic eczema and atopic asthma, and B-cell lymphoma. 
U.S. Patent No. 7,960,393 teaches IL-13, which is expressed by Th2-cells plays a role in many allergic diseases including, for example, allergic rhinitis, atopic dermatitis, and allergic conjunctivitis. 
Schmid-Grendelmeier et al. (J. Immunol. 2002 Jul 15; 169 (2): 1021-7) discloses neutralizing IL-5 appears to be a reasonable strategy to reduce eosinophil-derived IL-13, 
Punnonen et al. (Proc. Natl. Acad. Sci. USA. 1993 Apr 15; 90 (8): 3730-4) teaches IL-13 induces IL-4-independent IgE synthesis; Punnonen et al. teaches neutralizing anti-IL-4 antibodies, which efficiently blocked IL-4-induced IgE synthesis, failed to affect IL-13-induced IgE production.
Khurana Hershey et al. (J. Allergy Clin. Immunol. 2003 Apr; 111 (4): 677-90) reviews IL-13 and its receptor and the involvement of the cytokine/receptor pathway in allergic inflammation; Khurana Hershey et al. teaches IL-13 blockade abolished allergic inflammation independently of IL-4 and that IL-13 appears to be more important than IL-4 in mucus hypersecretion.
Oshima et al. (FASEB J. 2001 Jun; 15 (8): 1469-71) teaches plays a major role in the pathogenesis of inflammatory diseases, including allergic rhinitis, atopic dermatitis, allergic asthma, and malignancies; Oshima et al. teaches an IL-13 antagonist that blocks the biological activity of human interleukin-13 in immune and nonimmune cells.
Van der Pouw Kraan et al. (Clin. Exp. Immunol. 1998 Jan; 111 (1): 129-35) teaches the role of IL-13 in IgE synthesis by allergic asthma patients.
Although not prior art, Wollenberg et al. (J. Allergy Clin. Immunol. 2019 Jan; 143 (1): 135-141) teaches the treatment of atopic dermatitis using a neutralizing anti-human IL-13 antibody.

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	

slr
February 26, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The recitation of the phrase “effective amount” may render a claim indefinite when the claim fails to state the function that is to be achieved.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).  Here it is not clear if the amount of the antibody that is administered must be effective to treat the condition (e.g., atopic dermatitis in the case of claim 62), especially since the patient may not be suffering from or diagnosed as having the condition.  What then is the effect that must be achieved by administering the claimed amount of the antibody to a patient?  Perhaps the amount is an amount that is effective to treat some other condition that affects the patient (e.g., allergic rhinitis, an autoimmune disease, or an inflammatory disorder).
        2 See M.P.E.P. § 2172 (II).